Order filed January 12, 2006








Order filed January 12,
2006
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                    __________
 
                                                          No. 11-05-00060-CV 
                                                    __________
 
            ABBAS YAZDCHI AND HABIBOLLAH YAZDCHI, Appellants
 
                                                             V.
 
                                     BANK OF
AMERICA, Appellee

 
                                             On
Appeal from the 61st District Court
 
                                                            Harris
County, Texas
 
                                                  Trial
Court Cause No. 2004-29836
 

                                                                      O
R D E R
 
Our former opinion and judgment dated
October 21, 2005, are withdrawn, and our opinion and judgment dated January 12,
2006, are substituted therefor.
 
PER CURIAM
January 12, 2006
Not designated for publication.  See Tex.
R. App. P. 47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.




 








Opinion filed January 12, 2006
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of
Appeals
                                                                   __________
 
                                                          No. 11-05-00060-CV
 
                                                    __________
 
            ABBAS YAZDCHI AND HABIBOLLAH YAZDCHI, Appellants
 
                                                             V.
 
                                     BANK OF AMERICA, Appellee
 

 
                                          On
Appeal from the 61st District Court 
 
                                                          Harris
County, Texas
 
                                               Trial
Court Cause No. 2004-29836
 

 
                                              M
E M O R A N D U M    O P I N I ON  
 
On September 8, 2005, this court determined that
Abbas Yazdchi and Habibollah Yazdchi had not complied with the requirements of
TEX.R.APP.P. 20.1 and, therefore, were required to pay the $125 filing
fee.  This court ordered appellants not
only to pay the required filing fee but also to file the clerk=s record in this court on or before
October 11, 2005.  Appellants were
informed that failure to comply with the September 8 order could result in the
dismissal of the appeal.  TEX.R.APP.P.
37.3(b) & 42.3.




Appellants have failed to file the clerk=s record.  Therefore, the appeal is dismissed.
 
PER CURIAM
 
January 12, 2006
Not designated for publication. 
See Tex. R. App. P.
47.2(a).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.